Opinion filed July 20, 2006 












 








 




Opinion filed July 20, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00176-CR 
                                                    __________
 
                            ROBERT
CONNELL MORGAN, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 132nd District Court
 
                                                          Scurry County, Texas
 
                                                     Trial
Court Cause No. 8953
 

 
                                                                   O
P I N I O N
The jury convicted Robert Connell Morgan of the
unauthorized use of a motor vehicle. Pursuant to a plea bargain agreement, the
trial court assessed his punishment at confinement for two years in a state
jail facility.  The trial court imposed
the sentence in open court on January 17, 2006. 
A motion for new trial was not filed. 
Appellant filed his notice of appeal with the clerk of the trial court
on June 7, 2006.  We dismiss the appeal
for want of jurisdiction.




Tex. R.
App. P. 26.2(a)(1) provides that the notice of appeal must be filed
within thirty days of the date the sentence is imposed in open court.  In order to extend the time to perfect an
appeal, appellant must comply with Tex. R.
App. P. 26.3.
Appellant filed his notice of appeal 141 days
after the date his sentence was imposed in open court.  In response to our letter asking appellant to
show grounds for continuing this appeal, both appellant and his trial counsel
have responded to our letter dated June 29, 2006, that asked appellant to show
grounds for continuing this appeal.
Counsel states in his letter that he was unaware
of appellant=s desire
to appeal until he received this court=s
June 29 letter, that appellant had waived his right to appeal as a condition of
his plea bargain agreement, and that appellant had never informed counsel that
he wished to revoke his waiver. 
Appellant states that he made attempts to contact his trial counsel,
that he sent a message through one of trial counsel=s
other clients, and that he was placed on lock down for thirty days while he was
in the Scurry County Jail.
Absent a timely notice of appeal or compliance
with Rule 26.3, this court does not have jurisdiction to entertain an
appeal.  Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim.
App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  Appellant=s
notice of appeal was not timely filed, and a proper motion for extension of
time was not filed.
Therefore, the appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
 
July 20, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.